Title: To James Madison from John M. Forbes, 20 December 1802 (Abstract)
From: Forbes, John M.
To: Madison, James


20 December 1802, Hamburg. “My last Respects were under 5th. October, Since which no direct opportunity offering I have not thought it necessary to address you by the way of England.” The political state of Europe is still uncertain. The king’s speech and subsequent parliamentary debates are “the best materials for a Correct judgement” of the mutual dissatisfaction existing between Great Britain and France. “In England, it is rather on the expediency, than the existence of justifiable Causes of War, that opinions seem to be divided.” The French appear to be planning to alienate all Continental countries from Great Britain. “For this purpose, Russia, Prussia and Bavaria are Secured by every Sacrifice which Can aggrandize the power or flatter the Ambition of these Princes.” France is promoting revolution in Germany by “alternately flattering, menacing and humiliating the Chief of the Empire.” The rumors from Russia terminated in a change of ministry, and the czar ceded “a Concurrent legislative Voice” to the senate, which is expected to result in a change of politics. The fate of Switzerland will be settled at Paris; a deputation from the cantons has been convoked for this purpose, and the Helvetic government is reestablished by the French army. A plan for the German indemnities seems to be nearing completion. Will send JM a copy in French if the agreement is completed. It is rumored that the czar will guarantee the independence of Malta after modifications are made in the Treaty of Amiens. These changes are not yet known, but it is believed that “the want of the Emperor’s Guarantee was only the ostensible objection to the Surrender of those Islands.” It is rumored that a French plan to send 30,000 troops to India has alarmed Great Britain and caused an augmentation of British naval forces in the Mediterranean. “Strict vigilance and even force of Arms is to be employed against the execution of this plan. All is enveloped in impenetrable mystery and every one indulges in his own Conjectures,… but it is expected that the Spring of the year, will afford some better light on the probable event of Peace or War.” There are more reasons to believe in a continuation of peace than in a renewal of war. Acknowledges receipt on 5 Dec. of JM’s 26 Aug. circular authorizing a per diem allowance for destitute American sailors of only twelve cents per man. Has pointed out in earlier letters the inadequacy of such a sum for Hamburg. “It will Scarcely procure a Shelter from the Weather, without even the most Scanty and miserable food. I have fortunately prevailed on the Captains now here to take on board their Ships the few destitute Seamen that were here—but Should the number increase, Shall be obliged to resort to Charitable Contribution or defray their expences from my own private pocket (which I can ill afford).” Suggests taxing each vessel “10 or 12 Dollars” with funds to be deposited with consuls. Notes that article 12 of the U.S. treaty with Prussia dealing with “free neutral Commerce to be observed in time of War” was valid only until the end of the then existing war. Since all agree the current peace is not “Cordial” and cannot last long, the U.S. will decide on the expediency of revising the principle. Will be pleased to receive instructions should his assistance be deemed necessary or useful. Adds in a 21 Mar. 1803 postscript that the river being at last free of ice, he takes the opportunity to forward the semiannual report of entries and clearances of American ships from 1 July to 31 Dec. 1802 [not found].
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 3 pp. Marked “Duplicate.” Docketed by Wagner as received 23 May.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:609–10.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   Article 12 of the 1799 Treaty of Amity and Commerce between the U.S. and Prussia bound the contracting parties “to concert with the great maritime Powers of Europe, such arrangements, and such permanent principles as may serve to consolidate the liberty and the safety” of neutral navigation during future wars (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:441–42).



   
   A full transcription of this document has been added to the digital edition.

